NO. 12-18-00264-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

 JOSHUA PAUL TREW,                                     §   APPEAL FROM THE 7TH
 APPELLANT

 V.                                                    §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §   SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
       Joshua Paul Trew appeals his conviction for criminal nonsupport. Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                              BACKGROUND
       In 2009, Appellant was indicted for criminal nonsupport. 1 In 2011, Appellant entered a
plea of “guilty” in exchange for a negotiated agreement as to punishment. The trial court accepted
Appellant’s plea, found him guilty of the offense and sentenced him to two years of confinement
in a state jail facility, but suspended his sentence and placed him on community supervision for
five years. The trial court also ordered that Appellant pay restitution to the victim in the amount
of $16,282.72, along with other fees related to his community supervision.
       In August 2016, the State filed a motion to revoke Appellant’s community supervision,
alleging that he failed to comply with the terms of his community supervision in several respects.




       1
           See TEX. PENAL CODE ANN. § 25.05 (West 2011).
Appellant pleaded “true” to the allegations in the State’s motion. After a hearing, the trial court
accepted Appellant’s plea, revoked his community supervision, and sentenced him to two years of
confinement in a state jail facility. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s appellate counsel filed a brief in compliance with Anders v. California and
Gainous v. State. Appellant’s counsel relates that he reviewed the record and found no reversible
error or jurisdictional defect. In compliance with High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), counsel’s brief contains a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced. 2
         We considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so, we agree with counsel that the appeal is wholly frivolous. Accordingly,
we grant Appellant’s counsel’s motion for leave to withdraw and affirm the trial court’s judgment.
Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek review of this case by the Texas Court of Criminal Appeals, he must either retain an
attorney to file a petition for discretionary review on his behalf or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of either this opinion or the date the last timely motion for rehearing was overruled by this
Court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the


         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and no pro se brief
has been filed.


                                                          2
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered April 10, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT
                                            APRIL 10, 2019


                                         NO. 12-18-00264-CR


                                      JOSHUA PAUL TREW,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1770-09)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.